Case 2:19-cv-08657-JPR Document 22 Filed 06/23/20 Page 1 of 1 Page ID #:51



 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9   LEILANI MIGUEL SAGASTA,                )   Case No.: 2:19-cv-08657-JPR
                                            )
10                  Plaintiff,              )   ORDER AWARDING EQUAL
                                            )   ACCESS TO JUSTICE ACT
11         vs.                              )   ATTORNEY FEES AND EXPENSES
                                            )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                           )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,       )   U.S.C. § 1920
13                                          )
                    Defendant               )
14                                          )
                                            )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $2,200.00 as
19   authorized by 28 U.S.C. § 2412, and costs in the amount of $15.60 as
20   authorized by 28 U.S.C. § 1920, be awarded subject to the terms of the
21   Stipulation.
22         DATE: June 23, 2020
23                                        /s/
                                   ___________________________________
                                   THE HONORABLE JEAN P. ROSENBLUTH
24                                 UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
